DETAILED ACTION
Applicant: UYENO, Gerald P.; KELLER, Sean D.; & GLEASON, Benn
Assignee: Raytheon Company
Attorney: Eric A. GIFFORD (Reg. No.: 33,501)
Filing: Amendment filed 22 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-16 and 18-22 are currently pending before the Office.  Claims 1, 11, 16, and 19 have been amended, and claim 17 has been cancelled.  The Attorney for Applicants and the Examiner had a very productive interview on 22 December 2021 to find language to avoid the cited art.

Response to Arguments
Applicant’s arguments, see Pages 10-13, filed 22 December 2021, with respect to formality objections & claim rejections have been fully considered and are persuasive in that the suggested amendments have been made (formality objections) and the claims have been amended to avoid the cited art by more clearly defining the optical data link to further require “said ODL including an electro-optic (E/O) modulator”, in combination with the other amendments and arguments.  The objections of the Drawings & Specification have been withdrawn, and the rejections of the claims have been withdrawn. 


Allowable Subject Matter
Claims 1-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Sato et al. – which discloses an optical data link (Sato et al.: Fig. 1 modulator 24 laser 30 processor 39 fiber 42A; Abstract) including a laser (30), a cryogenic chamber (3) housing an optical detector array (9), a modulator (24), an optical processor (39) in an ambient temperature chamber (6) connected by optical fibers (42A-42T).  

    PNG
    media_image1.png
    826
    598
    media_image1.png
    Greyscale

However, Sato et al. fails to disclose a vacuum sealed cryogenic chamber, it fails to disclose an optical splitter configured to receive and separate an optical input signal and an optical power signal, and it fails to disclose an optical power signal configured to be converted into an electrical power signal and DC voltage signal to supply power within the chamber. 
Frisch – which discloses an optically powered (Frisch: Fig. 1 sensor 12 controller 14; Abstract) including an optical source (82), an optical fiber (16) connecting the sensor (12) and controller (14), wherein the sensor (12) includes a photovoltaic cell (60) for converting an optical power signal (C.4:L.4-11) into a DC voltage signal (42) for transmitting a pressure measurement (30,32,50).  However, Frisch fails to disclose a vacuum sealed cryogenic chamber, it fails to disclose an optical detector array, it fails to disclose an optical splitter configured to receive and separate an optical input ODL) inside the chamber, said ODL including an electro-optic (E/O) modulator.

    PNG
    media_image2.png
    585
    908
    media_image2.png
    Greyscale

Gartenberg et al. (US Pat. 5,491,334) – which discloses a cryogenic infrared detector (Gartenberg et al.: Fig. 1 IR detector element 16 cryogenic area 40) configured to modulate an optical carrier signal (10) with an infrared detection signal with polarization (18).  However, Gartenberg et al. fails to disclose an optical power signal configured to be converted into an electrical power signal and DC voltage signal to supply power within the chamber, it fails to disclose a regulator inside the chamber, it fails to disclose an optical splitter configured to receive and separate an optical input signal and an optical power signal, and it fails to disclose an optical data link (ODL) said ODL including an electro-optic (E/O) modulator inside the chamber with the other claimed elements: optical splitter, the first O/E converter, the regulator, and the optical detector array. 

    PNG
    media_image3.png
    363
    537
    media_image3.png
    Greyscale

Martinez – (US Statutory Invention Registration No. H1354) – which discloses a cryogenic infrared detector (Martinez: Fig. 2 IR focal plane array 11 cryogenic chamber 33) having an optical data transducer (modulator 49 laser 62 photodiode array 69) and powered through electrical wires (45).  However, Martinez fails to disclose an optical power signal configured to be converted into an electrical power signal and DC voltage signal to supply power within the chamber, it fails to disclose an optical splitter inside the chamber configured to receive and separate an optical input signal and an optical power signal, it fails to disclose an optical data link (ODL) inside the chamber, said ODL including an electro-optic (E/O) modulator, and it fails to disclose a regulator inside the chamber. 

    PNG
    media_image4.png
    406
    568
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a cryogenic focal plane array (FPA) (112) including a vacuum sealed cryogenic chamber (110) having a main optical window (106), an optical splitter (130) inside the chamber to separate an optical input signal (124) into an optical carrier signal (134) and an optical power signal (132), a regulator (150), an optical detector array (112), a read out 114), an optical data link (ODL) (120) inside the chamber, said ODL including an electro-optic (E/O) modulator (138) configured to receive and modulate the optical carrier signals with electrical signals to form an output an optical data out signal (140) at an optical output port (128), a cryogenic cooler (116) (claim 1) or a second optical-to-electrical converter (O/E) (claim 11) or a bi-directional optical data link (claims 16 & 19), in combination with the other claimed elements.  Claims 2-10, 12-15, 18, and 20-22 are allowed based on dependency.

    PNG
    media_image5.png
    655
    851
    media_image5.png
    Greyscale
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884